United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE INTERIOR,
INDIANA DUNES NATIONAL LAKESHORE,
Porter, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-514
Issued: October 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2008 appellant filed a timely appeal from the January 9 and April 25,
2008 merit decisions of the Office of Workers’ Compensation Programs, which reduced his
compensation to reflect his wage-earning capacity in a constructed position. He also sought
review of a December 2, 2008 nonmerit decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
this case.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation to
reflect his capacity to earn wages as a customer complaint clerk; and (2) whether the Office
properly denied appellant’s April 25, 2008 request for reconsideration.

FACTUAL HISTORY
This is the fourth appeal in OWCP File No. xxxxxx612.1 On April 29, 1991 appellant, a
41-year-old engineering equipment operator, sustained a left elbow injury while reorganizing a
storage building, which the Office accepted for tendinitis. It later accepted chronic lateral
epicondylitis and approved surgery. The Office consolidated this case with those of appellant’s
right knee claims.2 Appellant received compensation for temporary total disability on the
periodic rolls. The facts of this case as set forth in the previous Board decisions are hereby
incorporated by reference.
Dr. Stephen J. Burns, a Board-certified attending orthopedist, examined appellant on
April 3, 2006 and advised the Office that he could not return to his job as an equipment operator
but could work eight hours a day with permanent restrictions. He completed a work capacity
evaluation on May 19, 2006.
The Office referred appellant to vocational rehabilitation services. Appellant underwent
vocational testing and discussed job goals. He expressed an interest in computer training. It was
agreed that appellant would take three courses at Purdue University Continuing Education
School. On March 15, 2007 the Office rehabilitation counselor identified the position customer
complaint clerk. She found that appellant met the specific vocational preparation of the job, as
he had positive communication skills and would obtain the required computer skills.3
On May 14, 2007 appellant began his computer training. He completed the first course
and received a certificate of completion. Appellant completed the second course but felt it was a
1

Docket Nos. 98-396 and 98-522 (issued January 27, 2000); Docket No. 01-1453 (issued July 29, 2002); Docket
No. 02-2385 (issued February 12, 2003).
2

On April 24, 1987 appellant injured his right knee climbing out of a trash hopper. The Office accepted an
aggravation of chronic anterior cruciate ligament instability. OWCP File No. xxxxxx431. On October 5, 1987
appellant loaded a truck with equipment and felt his right knee move to the side. The Office accepted a
sprain/strain. OWCP File No. xxxxxx172. However, on July 29, 1991 appellant hyperextended his right knee when
he descended a pay loader and stepped onto loose gravel. The Office accepted a sprain. OWCP File
No. xxxxxx161.
3

The Department of Labor’s Dictionary of Occupational Titles provides the following job description for
Customer-Complaint Clerk (clerical), DOT #241.367-014, alternate title Adjustment Clerk, Customer Service Clerk:
“Investigates customer complaints about merchandise, service, billing or credit rating: Examines records, such as
bills, computer printouts, microfilm, meter readings, bills of lading and related documents and correspondence and
converses or corresponds with customer and other company personnel, such as billing, credit, sales, service or
shipping, to obtain facts regarding customer complaint. Examines pertinent information to determine accuracy of
customer complaint and to determine responsibility for errors. Notifies customer and designated personnel of
findings, adjustments and recommendations, such as exchange of merchandise, refund of money, credit of
customer’s account or adjustment of customer’s bill. May recommend to management improvements in product,
packaging, shipping methods, service or billing methods and procedures to prevent future complaints of similar
nature. May examine merchandise to determine accuracy of complaint. May follow up on recommended
adjustments to ensure customer satisfaction. May key information into computer to obtain computerized records.
May trace missing merchandise and be designated Tracer Clerk (clerical). May investigate overdue and damaged
shipments or shortages in shipments for common carrier and be designated Over-Short-And-Damage Clerk
(clerical). May be designated according to type of complaint adjusted as Bill Adjuster (clerical), MerchandiseAdjustment Clerk (retail trade) and Service Investigator (utilities; tel. & tel.).”

2

little bit over his head. He had some trouble understanding all the material. Appellant started his
third and final course and stated it was very difficult. The class was small, but it was over his
head. On August 7, 2007 appellant advised that he did not attend the last class due to illness. As
the school was not providing make-up classes, he was not sure if he would receive a certificate of
completion.
The rehabilitation counselor reported: “The injured worker completed the short-term
computer training course and will begin job placement activities.” On August 22, 2007 she
again reported that appellant had completed his computer skills training and would be looking
for sedentary work. Therefore, job placement with a new employer proved unsuccessful.
The Office provided Dr. Burns with a statement of accepted facts and a work capacity
evaluation form and asked for an update on appellant’s work restrictions. Dr. Burns completed
the work capacity evaluation on August 28, 2007 with few changes.
On December 3, 2007 the Office rehabilitation specialist found that appellant was able to
perform the job of customer complaint clerk at an average weekly wage of $432.00. He listed
the general educational proficiencies as R4, M3 and L4. The Office rehabilitation specialist
found that appellant met the specific vocational preparation of six months to a year, as he had
“positive communications skills and has obtained computer training necessary for this position to
qualify.” He confirmed that the job was being performed in sufficient numbers so as to make it
reasonably available to appellant within his commuting area.
On December 6, 2007 the Office notified appellant that it proposed to reduce his wageloss compensation because the medical and factual evidence established that he was no longer
totally disabled for work but had the capacity to earn $432.00 a week as a customer complaint
clerk. It afforded appellant 30 days to submit any evidence or argument.
Appellant disputed that he could work eight hours a day. He noted that he was able to
work only four hours a day in 2004. Appellant stated that with his computer training classes “a
lot went wasted on me.” He attached what he contended as a typical customer service listing and
stated that he did not know how to use a spreadsheet, e-mail or a word processing program. “At
best, I’m a novice.” Appellant submitted the only responses he had received to his job
applications. He stated that he applied for over 50 jobs and none of them paid more than six to
eight dollars an hour. Appellant wrote: “In closing, the fact you have chosen a certain job title
does not mean an employer feels the same. I have been unemployed for 16 years, which effects
how an employer considers my hiring.”
In a decision dated January 9, 2008, the Office reduced appellant’s compensation for
wage loss to reflect his capacity to earn wages in the constructed position of customer complaint
clerk.
Appellant requested reconsideration. On March 16, 2008 he informed the Office that he
had returned to the workforce as a maintenance/custodial assistant, working 20 hours a week at
$5.85 per hour, for Michigan Resources, an organization that works with people with disabilities.
On April 25, 2008 the Office reviewed the merits of appellant’s claim and denied
modification of its prior decision.
3

Appellant again requested reconsideration. He argued that the Office rehabilitation
counselor had hurt his chances of employment by hiding on his résumé his receipt of workers’
compensation and making it appear that he had an unexplained gap of 17 years in his work
history. Appellant stated that he was not qualified for the position of customer service
representative.
In a decision dated November 26, 2008, the Office denied appellant’s request for
reconsideration. It found that appellant’s argument was irrelevant because his compensation was
reduced based on his capacity to earn wages, not on his failure to obtain employment.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act provides that in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings, if his actual earnings fairly and reasonably represent his wageearning capacity. If the actual earnings of the employee do not fairly and reasonably represent
his wage-earning capacity or if the employee has no actual earnings, his wage-earning capacity
as appears reasonable under the circumstances is determined with due regard to the nature of his
injury, the degree of physical impairment, his usual employment, his age, his qualifications for
other employment, the availability of suitable employment, and other factors or circumstances
which may affect his wage-earning capacity in his disabled condition.4
When the Office makes a medical determination of partial disability and of the specific
work restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist
for selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles
or otherwise available in the open labor market, that fits the employee’s capabilities in light of
his physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.5
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.6
ANALYSIS -- ISSUE 1
The Office reduced appellant’s compensation for wage loss on the grounds that he had
the capacity to earn wages as a customer complaint clerk. The Office rehabilitation specialist
reported that appellant met the specific vocational preparation for this position (six months to a

4

5 U.S.C. § 8115(a).

5

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

6

Harold S. McGough, 36 ECAB 332 (1984).

4

year) because he had positive communication skills “and has obtained computer training
necessary for this position to qualify.”
While it is true that appellant received some computer training, the record does not show
that he ever completed that training. The record establishes instead that he did not complete the
third and final course and there is no evidence that he received a certificate of completion for that
course. While the Office rehabilitation specialist did not clearly set forth the specific vocational
preparation necessary or explain how the course work that was completed was germane to the six
month to one year training expected: “The injured worker completed the short-term computer
training course and will begin job placement activities.” That finding is not fully supported by
the evidence.
The burden of proof is on the Office to establish that appellant has the wage-earning
capacity of a customer complaint clerk. This requires it to establish how appellant met the
specific vocational preparation for the selected position. Because the Office has not met that
burden, the Board will reverse the Office’s January 9, 2008 decision reducing appellant’s
compensation for wage loss and the Office’s April 25, 2008 decision denying modification.
Given the Board’s disposition of the merits of this case, the issue raised by the Office’s
December 2, 2008 denial of a merit review is moot.
CONCLUSION
The Board finds that the Office has not met its burden of proof to justify reducing
appellant’s compensation to reflect a capacity to earn wages as a customer complaint clerk.

5

ORDER
IT IS HEREBY ORDERED THAT the April 25 and January 9, 2008 decisions of the
Office of Workers’ Compensation Programs are reversed.
Issued: October 9, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

